             Case 1:19-mj-00647-LTW Document 8 Filed 08/07/19 Page 1 of 3

                                                                               FILED IN OPEN COURT
                                                                                   U.S.D.C.-Atlanta


                          UNITED STATES DISTRICT COURT FOR THE AUG - 7 2019
                             NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION 3j^S^NlAJrEN' clerk
                                                                                                  Deputy Clr


IN THE MATTER OF )
                                                      )
THE EXTRADITION OF ) Criminal Action No.
                                                      )
AKIL JAMAL WHYTE ) 1:1 9-MJ-647


                          AFFIDAVIT OF WATOR OF EXTRADITION

       I, Akil Jamal WHYTE, having been fully informed by my attorney, [Attorney's Name],


of my rights under the extradition treaty m force between the United States and Canada and 18


U.S.C. §§ 3184-3196, do hereby waive any and all such rights and ask the Courtto expedite my


return, in custody, to Canada.


       My attorney, with whose services I am satisfied, has explained to me the terms of the


extradition treaty in force between the United States and Canada, the applicable sections of Title


18 of the United States Code, and the complaint filed by the United States Attorney in fulfilknent

of the United States' treaty obligations to the Government of Canada. I understand that, pursuant


to 18 U.S.C. § 3184,1 am entitled to a hearing at which certain facts would need to be


established, including:


- That currently there is an. extradition treaty in force between the United States and Canada;


- That the treaty covers the offense for which my extradition was requested;


- That I am the person whose extradition is sought by Canada; and


  That probable cause exists to believe that I committed the offense for which extradition was


requested.
          Case 1:19-mj-00647-LTW Document 8 Filed 08/07/19 Page 2 of 3




       I admit that I am the individual against whom charges are pending in Canada and for


whom process is outstanding there. I fully understand that m the absence of a waiver of my


rights, I cannot be compelled to return to Canada unless and until a court in the United States


issues a ruling certifying my extraditability and the Secretary of State of the United States issues


a warrant of surrender.


       I have reviewed the complaint, and I fully understand my right to a hearing at which my


counsel and I could challenge the extradition request presented by the Government of Canada.


       I hereby waive my rights under the ext-adition treaty and the applicable sections of Title


18 of the United States Code, and agree to be transported in custody, as soon as possible, to


Canada, and to remain in custody of the United States Marshal pendmg the arrival of duly


authorized representatives from Canada. No representative, official, or officer of the United


States or of the Government of Canada, nor any other person whosoever, has made any promise


or offered any other form of inducement or made any threat or exercised any form of


intimidation against me. I execute this waiver of rights knowingly, voluntarily, and entirely of


my own free will and accord.


                               A^_,
       Dated this _[_ day of f\^. . 2019.



                                                            A. it/
                                                      Akil Jamal WHYTE

                    (A_)^^p
[Attorney's Name]
Attorney for Akil Jamal WHYTE
         Case 1:19-mj-00647-LTW Document 8 Filed 08/07/19 Page 3 of 3




                                  isT^l day of/fc^M £T(19, Akil Jamal WHYTE personally
       I hereby certify that on this /~lv I day of;
appeared before me and made his oath in due form/) flaw that the statements herein are true.



                                                                  an ^
                                               Janet F. King
                                               United States Magistrate<fudgi
                                               Northern District of Georgia'
